United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3942
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Troy S. Thompson,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 6, 2007
                                Filed: April 12, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

     Troy S. Thompson appeals the 24-month prison sentence that the district court1
imposed after revoking his probation. We affirm.

      Specifically, because the revocation sentence was within authorized limits and
the district court considered appropriate factors in imposing it, see 18 U.S.C.
§§ 3553(a), 3565(a), we conclude that Thompson’s sentence is not unreasonable, see
United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
sentences are reviewed for unreasonableness in accordance with United States v.
Booker, 543 U.S. 220 (2005)); cf. United States v. Franklin, 397 F.3d 604, 606-07
(8th Cir. 2005) (24-month revocation sentence, where Guidelines recommended 8-14
months, was not abuse of discretion where transcript showed court was aware of
defendant’s multiple violations of supervised-release conditions and of Guidelines
range and statutory maximum).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                       -2-